Case 19-13273-VFP   Doc 625    Filed 04/01/21 Entered 04/01/21 17:20:13   Desc Main
                              Document      Page 1 of 4
Case 19-13273-VFP   Doc 625    Filed 04/01/21 Entered 04/01/21 17:20:13   Desc Main
                              Document      Page 2 of 4
Case 19-13273-VFP   Doc 625    Filed 04/01/21 Entered 04/01/21 17:20:13   Desc Main
                              Document      Page 3 of 4
Case 19-13273-VFP   Doc 625    Filed 04/01/21 Entered 04/01/21 17:20:13   Desc Main
                              Document      Page 4 of 4
